Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00873-CR

                                Anthony Arlanders ROSS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR12490
                        Honorable Velia J. Meza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 23, 2020.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice